DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 07/06/2022. New claim 17 was added. Claims 1-17 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicant argues, page 8 of the remarks, “Yamamoto uses relatively complex sets of metadata 3000 and 3200 that does not include specific entries for stored writes in which each entry identifies ‘the address and the base virtual volume, the location of the stored write in the storage, and the generation number of the stored write.’”
The Examiner respectfully disagrees. FIG. 13 of Yamamoto illustrates management information stored in common memory 220 that includes logical volume information 2000 (FIG. 13) and virtual block information 3200 (FIG. 13), para 0142. The virtual block information 3200 is further expanded with specific contents in FIG. 16. FIGS. 28 and 29 illustrate the flow of a write processing, para 0285. In step 14000, a data write processing execution part 121000, based on the received write address, recognizes the write-target virtual block information 3200. If  generation information is registered, the write-target generation number is recognized. Otherwise, the generation ID 3208 is incremented by 1, para 0287 and FIGS. 28-29. See FIG. 13 for logical volume information (the claimed base virtual volume). See FIG. 16 for real page information pointers 3202 (the claimed address and the claimed location of the stored write in the storage), and generation ID 3208 (the claimed generation number of the stored write). 
Applicant argues, page 8 of the remarks, “Yamamoto, however, discloses keeping information regarding a stored write in separate metadata structures, not as an entry in a database.”
The Examiner respectfully disagrees. In Yamamoto, metadata is stored in common memory 220 that includes logical volume information 2000 (FIG. 13) and virtual block information 3200 (FIG. 13), para 0142. The virtual block information 3200 which is expanded in FIG. 16 is also stored in the common memory 220. Because the information stored in common memory 220 is shown in two separate figures, this, however, does not mean that the information are separate metadata structures. Rather, the information is contained in common memory 220.
Applicant argues, page 8 of the remarks, “Zheng fails to suggest using the fingerprint queue or database in response to a read of the first address at the base virtual volume.”
The Examiner respectfully submitted that in the previous Office Action as well as this one, Zheng is relied upon to teach “tagging each stored write with a different generation number to distinguish the writes from each other”. Therefore, Applicant’s above argument is misplaced.
Applicant argues, page 9 of the remarks, “Yamamoto does not indicate that the logical volume information is kept as a database of key-value entries.”
The Examiner respectfully disagrees and submits that the instant filed specification describes the entries of a key-value pair as comprising metadata. See paragraph [0011] of the instant filed specification and FIG. 1-1 of the instant drawings. Accordingly, the logical volume information 2000 (FIG. 13) and the virtual block information 3200 (FIGS. 13 and 16) of Yamamoto storing metadata maps to the claimed key-value pairs.
In view of the foregoing remarks, independent claim 1 is not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 2015/0081954 (“Yamamoto”) in view of Zheng et al. US 2008/0005141 (“Zheng”).
As per independent claim 1, Yamamoto teaches A method for a storage system to process input and output operations (A method for processing read request/write request by a storage controller of a storage system is disclosed, para 0016 and FIG. 1), comprising:
receiving writes over time to a base virtual volume, the writes including a plurality of write to a first address at the base virtual volume and a plurality of writes to other addresses at the base virtual volume (A package controller receives write requests directed to virtual block addresses of a logical volume. Due to the characteristics of flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in one or more real blocks allocated to the same real page, para 0371);
storing each of the writes in a storage at a new location that is without existing data (The package controller writes each of the write data in an empty real segment (e.g., a page) of the real block allocated to the virtual block, para 0371);
for each stored write, adding to a database an entry corresponding to the stored write (FIG. 13 illustrates management information stored in common memory 220 that includes logical volume information 2000 (FIG. 13) and virtual block information 3200 (FIG. 13), para 0142. The virtual block information 3200 is further expanded with specific contents in FIG. 16. FIGS. 28 and 29 illustrate the flow of a write processing, para 0285. In step 14000, a data write processing execution part 121000, based on the received write address, recognizes the write-target virtual block information 3200. If  generation information is registered, the write-target generation number is recognized. Otherwise, the generation ID 3208 is incremented by 1, para 0287 and FIGS. 28-29), the entry identifying the address (FIG. 16 illustrates real block information pointer 3202 that is a pointer to real block information 3300 of the real block allocated to a corresponding virtual block, para 0165 and FIG. 16) and the base virtual volume (FIG. 13 illustrates logical volume information 2000, para 0142), the location of the stored write in the storage (Real block information 3300 that is allocated to a virtual block, para 0165 and FIGS. 13 and 16), and the generation number of the stored write (The generation ID 3208, para 0167 and FIG. 16. If a generation information is registered, the write-target generation number is recognized. Otherwise, the generation ID 3208 is incremented by 1, para 0287 and FIGS. 28-2);
receiving a read of the first address at the base virtual volume (The package controller receives a read request and identifies one or more real blocks allocated to the virtual block of the address and with respect to a generation ID included in the read request, para 0372);
in response to the read of the first address at the base volume (The package controller receives a read request and identifies one or more real blocks allocated to the virtual block of the address and with respect to a generation ID included in the read request, para 0372), identifying in the database entries identifying the first address in the base virtual volume (The package controller receives the read request, and identifies, based on the one or more real blocks allocated to the real page (virtual block) of the address conforming to this read request, the real segment storing the valid data with respect to the generation ID included in this read request, para 0372), selecting, from among the entries identified, the entry identifying a newest of the generation numbers (The write with the latest generation ID may be selected, para 0372), and returning the stored write data that is at the location that the selected entry identifies (The package controller reads the data from the identified real segment, and sends this data to a storage controller. The storage controller receives this data and sends this data to a higher-level apparatus, para 0372).
Although Yamamoto teaches that each generation ID is associated with a write request, see paragraphs [0018], [0163], [0167], [0169], [0285], and [0287] of Yamamoto, nevertheless, in the interest of advancing prosecution, the new reference which is an analogous art in the same field of endeavor is relied upon to teach the claim limitation “tagging each stored write with a different generation number to distinguish the writes from each other”.
Zheng teaches tagging each stored write with a different generation number to distinguish the writes from each other (During a write operation, the generation number field 324 of metadata 310 (see FIG. 3) is copied to a record 900 in a generation number field 915 (see FIG. 9), para 0071 and FIGS. 3 and 9). 
Given the teaching of Zheng, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto with “tagging each stored write with a different generation number to distinguish the writes from each other”. The motivation would be that the method and apparatus disclosed enables storage functionalities to conserve processing resources, para 0012 of Zheng. 
As per dependent claim 2, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches further comprising reclaiming space in the storage by deleting the stored writes stored at one or more of the locations from the entries that identify the first address at the base volume and do not identify the newest generation number (One real page is allocated to a plurality of logical volumes corresponding to each of a plurality of generations, and a plurality of generation data is written to this same real page, but due to the characteristics of the flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in one or more real blocks allocated to the same real page. There is valid data (the latest data) and invalid data for each generation. At the time of a reclamation, the valid data for each generation is concentrated in one or more real blocks with respect to the same real page, and delete processing is carried out for the real block in which only the invalid data of one or more generations is stored, para 0371).
As per dependent claim 12, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches wherein adding each of the entries comprises creating in the database a key-value pair comprising a key and a value (A host 110 issues a write request specifying a logical volume ID and an address in the logical volume, para 0087), the key identifying the base virtual volume (The information stored in a common memory 220 (see FIG. 2) of the storage system includes logical volume information 2000 (see FIG. 13) that includes logical volume ID 2001 (see FIG. 5), para 0142 and FIG. 13), the address at the base virtual volume (The information stored in a common memory 220 (see FIG. 2) of the storage system includes virtual block information 3200, para 0142 and FIG. 13), and the generation number of the stored write corresponding to the entry (The virtual block information 3200 stored in the common memory 220 of the storage system includes a generation ID 3208, para 0163 and FIG. 16) , the value identifying the location in which the stored write is stored (The virtual block information 3200 stored in the common memory 220 of the storage system includes real page information pointer 3202, para 0163 and FIG. 16).
As per dependent claim 13, Yamamoto in combination with Zheng discloses the method of claim 12. Yamamoto teaches wherein said returning one of the stored writes comprises: determining which key-value pairs having keys identifying the base virtual volume and the address (The package controller receives the read request, and identifies, based on the one or more real blocks allocated to the real page (virtual block) of the address conforming to this read request, the real segment storing the valid data with respect to the generation ID included in this read request, para 0372);
selecting, from the identified key-value pairs, the key-value pair having a key identifying the newest generation number (The write with the latest generation ID may be selected, para 0372);
determining the location identified by the value of the selected key-value pair (The package controller reads the data from the identified real segment, and sends this data to a storage controller. The storage controller receives this data and sends this data to a higher-level apparatus, para 0372);
reading and returning data from the determined location in the storage (The package controller reads the data from the identified real segment, and sends this data to a storage controller. The storage controller receives this data and sends this data to a higher-level apparatus, para 0372).
As per dependent claim 14, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches wherein the storage comprises a logic unit number having a RAID 5 or 6 configuration (The storage may be configured as RAID 5, para 0091).
As per dependent claim 15, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches wherein returning one of the stored writes comprises: identifying in the database the entry that was recorded for one of the writes to the first address in the base virtual volume and that was tagged with the generation number that is newer than the generation numbers of the remainder of the stored writes to the first address at the base virtual volume; and reading and returning data from the location in the entry identified (The package controller receives the read request, and identifies, based on the one or more real blocks allocated to the real page (virtual block) of the address conforming to this read request, the real segment storing the valid data with respect to the generation ID included in this read request, para 0372. The write with the latest generation ID may be selected, para 0372. The package controller reads the data from the identified real segment, and sends this data to a storage controller. The storage controller receives this data and sends this data to a higher-level apparatus, para 0372).
As per dependent claim 16, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches further comprising capturing a snapshot virtual volume of the base virtual volume by creating a static view that identifies a creation generation number of the static view, the static view including one or more of the entries from the database, the generation numbers in the entries of the static view all being at least as old as the creation generation number (A plurality of generations of backup volumes has been generated from an online volume. In accordance with this, the logical volume group type 2005 of the logical volume information 2000 of the recently generated logical volume is online volume, and the logical volume group type 2005 of the old logical volume information 2000 is backup volume, para 0104).
As per dependent claim 17, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto teaches wherein storing each of the writes in a storage at a new location that is without existing data leaves available any older version of data written to the base virtual volume (Recently updated data is stored for each generation with respect to the same address, and data that is not recently updated data for each generation is deleted. This makes it possible to efficiently store a difference data, para 0017).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Zheng and in further view of Adkins et al. US 2012/0054152 (“Adkins”).
As per dependent claim 3, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto and Zheng may not explicitly disclose, but in an analogous art in the same field of endeavor, Adkins teaches further comprising: capturing a snapshot virtual volume of the base virtual volume by creating a static view that identifies a creation generation number of the static view (Referring to FIG. 1, at stage A, a snapshot generation unit 104 receives a request for creating a persistent snapshot of a fileset. The snapshot generation unit 104 increments the fileset generation number to yield a new fileset generation number. Any physical data that are associated with a previous fileset generation number are deemed to be part of the persistent snapshot, para 0021. At stage C, a read/write unit 114 flushes data 120 from a client cache 116 to a data storage unit associated with the file system. The flushed data are associated with the previous fileset generation number 122A and are part of the snapshot generation, para 0023. At stage E, the snapshot generation unit 104 creates the snapshot of the fileset, para 0025 and FIG. 1);
receiving a read of the first address at the snapshot virtual volume (At stage F in FIG. 2, a read request is received, para 0026 and FIG. 2);
in response to the read of the first address at the snapshot virtual volume, returning one of the stored writes having a most recent generation number that is older than or equal to the creation generation number of the static view (In response to the read request, the read/write unit 114 identifies a physical block to be read based on a data block mappings 118 from a client cache 116. The physical data block may be associated with a block generation number that maps to the snapshot generation if the physical data block is not updated in the current generation, para 0026 and FIG. 2).
Given the teaching of Adkins, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and Zheng with “further comprising: capturing a snapshot virtual volume of the base virtual volume by creating a static view that identifies a creation generation number of the static view; receiving a read of the first address at the snapshot virtual volume; and in response to the read of the first address at the snapshot virtual volume, returning one of the stored writes having a most recent generation number that is older than or equal to the creation generation number of the static view”. The motivation would be that the method can improve the efficiency associated with creating persistent snapshots, para 0016 of Adkins.
As per dependent claim 4, Yamamoto in combination with Zheng and Adkins discloses the method of claim 3. Yamamoto teaches further comprising reclaiming space in the storage by, for a range between a creation generation number of the base virtual volume and the creation generation number of the static view, deleting all but the stored write having the most recent generation number in the range (One real page is allocated to a plurality of logical volumes corresponding to each of a plurality of generations, and a plurality of generation data is written to this same real page, but due to the characteristics of the flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in one or more real blocks allocated to the same real page. There is valid data (the latest data) and invalid data for each generation. At the time of a reclamation, the valid data for each generation is concentrated in one or more real blocks with respect to the same real page, and delete processing is carried out for the real block in which only the invalid data of one or more generations is stored, para 0371).
As per dependent claim 5, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto reclaiming space in the storage by: for a first range between a creation generation number of the base virtual volume and the first creation generation number of the first static view, deleting all but the stored write having a most recent generation number in the first range; and for a second range between the first creation generation number of the first static view and the second creation generation number of the second static view, deleting all but the stored write having a most recent generation number in the second range (One real page is allocated to a plurality of logical volumes corresponding to each of a plurality of generations, and a plurality of generation data is written to this same real page, but due to the characteristics of the flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in one or more real blocks allocated to the same real page. There is valid data (the latest data) and invalid data for each generation. At the time of a reclamation, the valid data for each generation is concentrated in one or more real blocks with respect to the same real page, and delete processing is carried out for the real block in which only the invalid data of one or more generations is stored, para 0371). 
Yamamoto and Zheng may not explicitly disclose, but in an analogous art in the same field of endeavor, Adkins teaches further comprising: capturing a first snapshot virtual volume of the base virtual volume by creating a first static view that identifies a first creation generation number of the first static view; capturing a second snapshot virtual volume of the base virtual volume by creating a second static view that identifies a second creation generation number of the second static view (Referring to FIG. 1, at stage A, a snapshot generation unit 104 receives a request for creating a persistent snapshot of a fileset. The snapshot generation unit 104 increments the fileset generation number to yield a new fileset generation number. Any physical data that are associated with a previous fileset generation number are deemed to be part of the persistent snapshot, para 0021. At stage C, a read/write unit 114 flushes data 120 from a client cache 116 to a data storage unit associated with the file system. The flushed data are associated with the previous fileset generation number 122A and are part of the snapshot generation, para 0023. At stage E, the snapshot generation unit 104 creates the snapshot of the fileset, para 0025 and FIG. 1).
Given the teaching of Adkins, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and Zheng with “further comprising: capturing a first snapshot virtual volume of the base virtual volume by creating a first static view that identifies a first creation generation number of the first static view; capturing a second snapshot virtual volume of the base virtual volume by creating a second static view that identifies a second creation generation number of the second static view”. The motivation would be that the method can improve the efficiency associated with creating persistent snapshots, para 0016 of Adkins.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Zheng and in further view of Satoyama et al. US 2011/0119459 (“Satoyama”).
As per dependent claim 6, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto and Zheng may not explicitly disclose, but in an analogous art in the same field of endeavor, Satoyama teaches further comprising:  receiving a command to copy data from an address range at the base virtual volume to a second virtual volume (A snapshot management program 241 receives a snapshot creation request. A snapshot volume 330 is created, paras 0059-0060);
creating a range view that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the range view (An address range (for example, block address 0 and block address 1) of a virtual volume 1 is correlated to the same address range (for example, block address 0 and block address 1) of the snapshot volume 330. The virtual volume 1 is associated with generation 1, paras 0061-0063. Each time the snapshot management program 241 receives the snapshot creation request, the snapshot management program 241 registers a virtual volume of a new generation in a snapshot management table, para 0067);
attaching the range view to the base virtual volume (The snapshot volume 330 is created, paras 0059-0060);
creating a first query range that identifies (1) the base virtual volume and (2) a first range between the creation generation number of the base virtual volume and the creation generation number of the range view; and attaching the first query range to the second virtual volume (An address range (for example, block address 0 and block address 1) of a virtual volume 1 is correlated to the same address range (for example, block address 0 and block address 1) of the snapshot volume 330. The virtual volume 1 is associated with generation 1, paras 0061-0063. Each time the snapshot management program 241 receives the snapshot creation request, the snapshot management program 241 registers a virtual volume of a new generation in a snapshot management table, para 0067);
creating a second query range that identifies (1) the second virtual volume and (2) a second range between the creation generation number of the range view and a current generation number; and attaching the second query range to the second virtual volume (An address range (for example, block address 0 and block address 1) of a virtual volume 1 is correlated to the same address range (for example, block address 0 and block address 1) of the snapshot volume 330. The virtual volume 1 is associated with generation 1, paras 0061-0063. Each time the snapshot management program 241 receives the snapshot creation request, the snapshot management program 241 registers a virtual volume of a new generation in a snapshot management table, para 0067).
Given the teaching of Satoyama, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and Zheng with “further comprising:  receiving a command to copy data from an address range at the base virtual volume to a second virtual volume; creating a range view that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the range view; attaching the range view to the base virtual volume; creating a first query range that identifies (1) the first virtual volume and (2) a first range between the creation generation number of the first virtual volume and the creation generation number of the range view; and attaching the first query range to the second virtual volume; creating a second query range that identifies (1) the second virtual volume and (2) a second range between the creation generation number of the range view and a current generation number; and attaching the second query range to the second virtual volume”. The motivation would be that data can be quickly restored even when interference occurs in disk devices, para 0228 of Satoyama.
As per dependent claim 7, Yamamoto in combination with Zheng and Satoyama discloses the method of claim 6. Yamamoto and Zheng may not explicitly disclose, but Satoyama teaches further comprising: receiving a read of an address in the address range at the second virtual volume (Referring to FIG. 4, a read request is received, para 0106);
in response to receiving the read, using the second query range to search the second virtual volume for a stored write to the address and having a generation number in the second range (Referring to FIG. 4, if the read request received from the host 100 is from the virtual volume, the process proceeds to a step 1103 determining that the request is reading from the snapshot, para 0106);
when the searching the second virtual volume using the second query range fails (If a result of the determination shows that the value corresponding to the block address of the virtual volume is "NONE", data of the reading target block of the virtual volume corresponding to the reading target snapshot has not been stored in the snapshot volume 330, para 0107 and FIG. 4), using the first query range to search the first virtual volume for a stored write to the address and having a generation number in the first range (Thus, data is read from the designated block address of the original volume 310 (1103), para 0107 and FIG. 4);
when using the second query range to search the second virtual volume or using the first query range to search the base virtual volume succeeds, returning the corresponding stored write (The read block data is returned to the host 100 to complete the reading process, para 0109).
The same motivation that was utilized for combining Yamamoto and Satoyama as set forth in claim 6 is equally applicable to claim 7.
As per dependent claim 8, Yamamoto in combination with Zheng and Satoyama discloses the method of claim 7. Yamamoto teaches further comprising reclaiming space in the storage by, for a range between the creation generation number of the base virtual volume the creation generation number of the range view, deleting all but the stored write having the most recent generation number in the range (One real page is allocated to a plurality of logical volumes corresponding to each of a plurality of generations, and a plurality of generation data is written to this same real page, but due to the characteristics of the flash memory, these data are not overwritten and deleted, but rather are stored in a plurality of different real segments in one or more real blocks allocated to the same real page. There is valid data (the latest data) and invalid data for each generation. At the time of a reclamation, the valid data for each generation is concentrated in one or more real blocks with respect to the same real page, and delete processing is carried out for the real block in which only the invalid data of one or more generations is stored, para 0371).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Zheng and in further view of Chiu et al. US 2011/0238888 (“Chiu”).
As per dependent claim 9, Yamamoto in combination with Zheng discloses the method of claim 1. Yamamoto and Zheng may not explicitly disclose, but in an analogous art in the same field of endeavor, Chiu teaches further comprising performing an unmap command by: receiving a command to unmap data from an address range at the base virtual volume (Referring to FIG. 6, a I/O manager 6 receives an uninitialized command for each logical address available in a storage device 4, para 0024);
creating a first query range that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the first query range; attaching the first query range to the base virtual volume (A volume control table 10 is initialized to include an entry 100 (see FIG. 3) for each logical address in the storage device 4 and indicate that the entry 100 is uninitialized, by setting a version number 106, physical location 104, and/or other entry field to indicate an uninitialized state, para 0024 and FIGS. 3 and 6);
creating a second query range that identifies (1) the base virtual volume, (2) a range between the creation generation number of the first query range and a current generation number, and (3) a zero view for returning zero data; and attaching the second query range to the virtual volume (The volume control table (VCT) 10 is initialized to include an entry 100 (see FIG. 3) for each logical address in the storage device 4 and indicate that the entry 100 is uninitialized, by setting a version number 106, physical location 104, and/or other entry field to indicate an uninitialized state, para 0024 and FIGS. 3 and 6).
Given the teaching of Chiu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Yamamoto and Zheng with “further comprising performing an unmap command by: receiving a command to unmap data from an address range at the base virtual volume; creating a first query range that identifies the address range, a creation generation number of the base virtual volume, and a creation generation number of the first query range; attaching the first query range to the base virtual volume; creating a second query range that identifies (1) the base virtual volume, (2) a range between the creation generation number of the first query range and a current generation number, and (3) a zero view for returning zero data; and attaching the second query range to the virtual volume”. The motivation would be that by distributing writes to avoid overwriting a same location, the life of a solid-state drive may be increased, para 0004 of Chiu.
As per dependent claim 10, Yamamoto in combination with Zheng and Chiu discloses the method of claim 9. Yamamoto and Zheng may not explicitly disclose, but Chiu teaches further comprising: receiving a read of an address in the address range at the base virtual volume (Referring to FIG. 9, at step 300, a request is received to read a logical address indicating a version number to read, para 0029);
in response to receiving the read, using the first query range to search the base virtual volume for a stored write to the address and having a generation number in the range; when using the first query range to search the base virtual volume succeeds, returning the corresponding stored write (Referring to FIG. 9, the I/O manager 6 determines (at step 302) if the VCT 10 includes one entry for the logical address having initialized data. If there is an entry having initialized data and if (at step 306) there is one entry 100 for the logical address in the VCT 10 having a version number 106 specified in the read request, then the I/O manager 6 returns (at step 308) the data indicated in the physical location 104 of the entry 100 for the logical address 102 having the requested version number, para 0029 and FIG. 9);
when using the first query range to search the base virtual volume fails, using the second query range to return the zero data (Upon receiving the read request to read a logical address indicating a version number to read, the I/O manager 6 determines (at step 302) if the VCT 10 includes one entry for the logical address having initialized data. If not, the I/O manager 6 returns (at step 304) zeroes in the content indicating there is no initialized data, para 0029 and FIG. 9).
The same motivation that was utilized for combining Yamamoto and Chiu as set forth in claim 9 is equally applicable to claim 10.
As per dependent claim 11, Yamamoto in combination with Zheng and Chiu discloses the method of claim 10. Yamamoto and Zheng may not explicitly disclose, but Chiu teaches further comprising reclaiming space in the storage by, for a range between the creation generation number of the base virtual volume and the creation generation number of first query range, deleting all the stored writes in the range (To reclaim data in the storage device 4, the I/O manager 6 may select a previous version closer to a tail pointer 124, where a previous version for a logical address closest to the tail pointer 124 may be considered the oldest previous version for a logical address, and eligible for removal. The oldest version to reclaim may also be selected by selecting an oldest version of a logical address from a set of logical address, para 0022 and FIG. 4).
The same motivation that was utilized for combining Yamamoto and Chiu as set forth in claim 10 is equally applicable to claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132